Citation Nr: 1014969	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that that 
confirmed and continued the 20 percent evaluation in effect 
for internal derangement of the left knee.

In February 2010, a Video Conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran contends that he is entitled to an increased 
rating for his internal derangement of the left knee because 
it has worsened.  The disability is currently assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

During the February 2010 hearing before the undersigned 
Veterans Law Judge, the Veteran indicated that his left knee 
disability has further increased in severity since the 
February 2008 VA examination.  Thus, in order to fully 
evaluate the Veteran's service-connected internal derangement 
of the left knee, the Board finds it necessary to afford the 
Veteran another VA joints examination in which range of 
motion measurements and other objective clinical findings 
with regards to the left knee are provided.   


The Board notes that the Veteran suffered a fractured tibial 
plateau in December 2009.  If the Veteran's leg is still 
immobilized due to that intercurrent injury, the examination 
should be scheduled once the appropriate testing to evaluate 
his service-connected internal derangement can be 
accomplished.   

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating 
since March 2008 from the University Drive 
VA Medical Center in Pittsburgh and 
associated clinics.

	2.  Contact the Veteran to determine 
whether his left leg and knee are still 
immobilized due to his tibial plateau 
fracture.  If so, ask the Veteran to 
advise VA when it is expected that the 
left leg immobilization will cease.  

3.  After the above has been completed and 
it is determined that an appropriate 
examination can be physically accomplished 
by the Veteran, schedule him for a VA 
joints examination to determine the nature 
and extent of his left knee disability.  
The claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  

For the Veteran's service connected 
internal derangement of the left knee, the 
examiner should document any limitation of 
motion, including any limitation of motion 
due to pain.  The examiner should describe 
any subluxation or instability, 
crepitance, or locking.  The examiner 
should also describe any functional loss 
pertaining to the service connected 
internal derangement of the left knee, to 
include due to pain or weakness, and 
document all objective evidence of those 
symptoms.  In addition, the examiner 
should provide an opinion on the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms.  Finally, the examiner should 
identify any current that result solely 
from the left tibial plateau fracture and 
not the service connected left knee 
internal derangement.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

